Citation Nr: 0603790	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1963 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in January 2004 and a 
substantive appeal was received in January 2004.  The veteran 
testified via videoconference at a Board hearing in January 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's essential contention is that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  At his January 2006 Board 
hearing, the veteran testified that his disability had 
increased in severity since his last VA examination.  As the 
veteran has asserted that the severity of his disability has 
increased since his most recent VA examination, the Board 
finds that a new VA examination is warranted to assess the on 
his ability to obtain and maintain substantially gainful 
employment.  See  VAOPGCPREC 11-95 (April 7, 1995) (While the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.)  The Board believes that the veteran's 
testimony when considered in light of the other evidence of 
record is to the effect that his service-connected 
psychiatric disability has increased to the degree where it 
precludes gainful employment.  It appears that there is 
already an adequate VA examination report with opinion as to 
the impact of the veteran's other service-connected 
disabilities on his employment.  However, further development 
is in order regarding the psychiatric disability.

Additionally, at the January 2006 Board hearing, the 
veteran's representative also specifically requested that all 
VA mental hygiene clinic records from the VA clinic in 
Colorado Springs be obtained.  Certain VA records have been 
received since the January 2006 hearing, but those records 
appear to document treatment for physical problems and do not 
appear to be the identified VA mental hygiene clinic records. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions

1.  All 2005 and 2006 records documenting 
treatment at the VA mental hygiene clinic 
in Colorado Springs should be obtained 
and made of record.  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should offer an 
opinion as to the impact of the veteran's 
service-connected psychiatric disability 
on his ability to obtain and maintain 
gainful employment.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if TDIU is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


